                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JOSEPH A. HUBER,                                                Case No. 1:19-cv-224

              Plaintiff,                                        Barrett, J.
                                                                Bowman, M.J.
              v.


BRIAN NOLAN, et al.,

              Defendants.

                           REPORT AND RECOMMENDATION

       I.     Procedural Background

       Plaintiff, an incarcerated individual who proceeds pro se, tendered a complaint

against Defendant Unit Manager Brian Nolan and Institutional Inspector Linnea Mahlman

on March 25, 2019, alleging that Defendants have violated his Eighth Amendment rights

by housing him under conditions posing a substantial risk of serious harm, because

Defendant Nolan allowed a gang member to read an informal complaint resolution that

Plaintiff had filed against the inmate and other gang members on or about September 30,

2018. (Complaint, Doc. 3 at 5). As a result, Plaintiff alleges that the inmate and/or gang

have threatened to kill and “ordered a hit” on him. (Doc. 3 at 13).

       Pursuant to local practice, this case has been referred to the undersigned

magistrate judge. In addition to his complaint, Plaintiff filed a “motion for emergency

preliminary injunction.” (Doc. 4). Due to the serious nature of Plaintiff’s allegations, in

addition to granting Plaintiff leave to proceed in forma pauperis and directing service of

the complaint against both Defendants, the undersigned ordered the Defendants and/or

the Office of the Ohio Attorney General to respond to the motion seeking preliminary

injunctive relief. (Doc. 8). On May 1, 2019, the State of Ohio as an “interested party” filed
a response in opposition to the motion for an emergency preliminary injunction.1 (Doc.

12).

        In addition to his original motion for injunctive relief, Plaintiff has filed a motion

seeking to personally appear at a hearing on his motion (Doc. 17), a motion for an “Order

to Stop Illegal Confiscations and Tampering with Plaintiff’s Legal Materials/Books” that is

construed as a second motion for injunctive relief (Doc. 18), two motions seeking the

appointment of counsel (Docs. 5, 16), a motion for leave to file supplemental information

in support of his original motion for emergency injunctive relief (Doc. 13), and a motion

asking this Court to “deny Defendants’ request for qualified immunity.” (Doc. 20). The

State of Ohio has filed responses to all motions filed by Plaintiff, as well as its own motion

to strike a request for discovery filed by Plaintiff. (Doc. 26).                    This Report and

Recommendation recommends the denial of three dispositive motions filed by Plaintiff.

All non-dispositive motions are addressed by separate Order.

        II.     Analysis of Pending Dispositive Motions

                A. Motions for “Emergency Preliminary Injunction” and for
                   Temporary Restraining Order or other Preliminary Injunctive Relief
                   (Docs. 4, 18)

        Plaintiff’s first motion for preliminary injunctive relief sought this Court’s intervention

to: (1) “Keep Plaintiff completely away/segregated from all known gang members;” (2)

“stop threatening to spray Plaintiff with OC spray out of Retaliation for filing civil suit”; (3)




1The Ohio Attorney General explained that it was appearing as an “interested party” on behalf of the State
of Ohio, in lieu of appearing on behalf of the two Defendants, because as of May 1, 2019, neither of the
Defendants had yet been served with the summons or complaint. (Doc. 11). Contrary to counsel’s belief,
however, it appears that acknowledgments of service were returned by both Defendants on April 25, 2019
and on May 1, 2019. (Docs. 9, 10).
                                                    2
“stop tampering with Plaintiff’s personal property and legal documents”; (4) “stop

deliberately endangering Plaintiff’s life by labeling him a snitch.” (Doc. 4 at 4). In addition

to enjoining the two identified Defendants, Plaintiff seeks to enjoin multiple non-parties,

including all “officers, agents, employees, and all persons acting in concert or participation

with” the Defendants. (Doc. 4 at 4-5).

       In determining whether to issue a preliminary injunction, the Court must examine

four factors: (1) whether the movant has shown a strong likelihood of success on the

merits of his complaint; (2) whether the movant will suffer irreparable harm if the injunction

is not issued; (3) whether the issuance of the injunction would cause substantial harm to

others; and (4) whether the public interest would be served by issuing the injunction.

Overstreet v. Lexington–Fayette Urban Cty. Gov't, 305 F.3d 566, 573 (6th Cir. 2002)

(citing Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000) (additional citation omitted).

These factors are not prerequisites, but are factors that are to be balanced against each

other. Id. (citations omitted). None of the factors favor the issuance of injunctive relief at

this time.

       Plaintiff’s original 18-page complaint alleges that Defendant Nolan allowed a gang

member to read an informal grievance resolution (“ICR”) that Plaintiff had filed on

September 30, 2018 in which Plaintiff identified six Aryan Brotherhood gang members by

name. Plaintiff further alleges that on October 6, 2018, an inmate identified as “Bully”

gave Plaintiff a note from one of the previously identified gang members, Brian Turner, in

which Turner threatened to kill Plaintiff, stab him, and had “ordered a hit” on Plaintiff.

(Doc. 3 at 13). Plaintiff alleges that he provided the note to Defendant Mahlman on

October 8, 2018, but that she deliberately destroyed it rather than making a copy as
                                          3
Plaintiff requested. The allegations of Plaintiff’s complaint were deemed sufficient at the

screening level under the PLRA to state an Eighth Amendment claim against the two

Defendants. The claim as stated alleges that both Defendants have failed to protect

Plaintiff from injury from other inmates who have threatened Plaintiff, and/or have

contributed to that threat by allowing a gang member to read an ICR in which Plaintiff

identified specific gang members as extorting or threatening him. Plaintiff further alleges

that Defendants failed to comply with prison procedures that would have allowed or

required placement of Plaintiff into Protective Custody.2

        Plaintiff’s complaint seeks declaratory and injunctive relief including but not limited

to a transfer to protective custody and separations from the six inmates named in his

September 30, 2018 ICR.             (Doc. 3 at 17).        In addition, Plaintiff’s complaint seeks

declaratory and injunctive relief requiring unidentified “prison officials” to “stop damaging

my property [or] violating my rights period,” and to “stop retaliating, illegal cell searches

and harassing plaintiff.” (Id.) The complaint also seeks monetary damages “against both

defendants in their individual and official capacity[ies].” (Id.)

        Plaintiff’s first motion for an emergency preliminary injunction repeats the central

allegation of his complaint that “the Aryan Brotherhood prison gang has threatened to kill

the plaintiff and has ordered a hit on the plaintiff because of the prison officials Brian

Nolan, and Linnea Mahlman.” (Doc. 4 at 5). Other than that allegation, however, there is

no reference to the Defendants. Instead, Plaintiff alleges - without providing any dates or



2 Attached to Plaintiff’s complaint are 112 pages of exhibits, many of which are duplicates. Some of the
exhibits refer to events, persons, and/or dates that appear to be unrelated to the specific Eighth Amendment
“failure to protect” claims against the two identified Defendants. (See generally, Doc. 3 at 19-130).
                                                     4
other salient details - that unidentified prison officials are “currently retaliating against the

plaintiff,” and “have damaged Plaintiff’s personal property (books)” and have “confiscated

evidence/documents” concerning his civil lawsuit against the Defendants. Plaintiff further

alleges that the unnamed officials have been denying Plaintiff showers, and preventing

Plaintiff from sending mail to his family and friends. He alleges in the same motion that

unidentified officials “continue to inst[i]gate/manipulate inmates into continuously

harassing me and spraying the plaintiff with blood – human feces and urine, and

continuously to flood my cell and threaten to spray me with OC spray for complaining.”

(Doc. 4 at 6). As stated, the sole claims against the two Defendants fall under the Eighth

Amendment, and concern Plaintiff’s requests for protective custody and the Defendants’

alleged responses to those requests (including Defendant Nolan’s alleged disclosure of

the ICR to a gang member) in late September and October 2018. Regardless of what

conduct Plaintiff may be alleging against unidentified “prison officials” on unspecified

dates, there are no allegations in his complaint that either of the named Defendants

engaged in any form of retaliation or “harassment” against him.

       On May 6, 2019, Plaintiff filed a “Request for an Order to Stop Illegal Confiscations

and Tampering with Plaintiff’s Legal Material/Books,” (Doc. 18), which is appropriately

construed as a second motion for preliminary injunctive relief. In this second motion,

Plaintiff states that he “plans to file another civil complaint with this Court” because “prison

officials are retaliating against the plaintiff by issuing false conduct reports” and

“confiscating his legal material and law books.” (Doc. 18 at 2). Plaintiff also alleges in

his motion that unidentified prison officials have sprayed him with pepper spray and

turned off the water in his cell. (Id. at 5). None of the two Defendants to this action are
                                               5
referenced in Plaintiff’s construed second motion for preliminary injunctive relief.

       Neither the allegations in the complaint nor those contained in Plaintiff’s two

motions provide a sufficient basis for the award of emergency or temporary injunctive

relief. Much of the “emergency” injunctive relief (as well as the permanent injunctive relief

requested in Plaintiff’s complaint) that Plaintiff seeks is against unidentified non-party

“prison officials” who Plaintiff alleges have engaged in various forms of mostly-unspecified

retaliatory harassment, but that apparently includes cell searches and unspecified

property damage.     Although the second motion identifies a list of individuals who have

allegedly retaliated against Plaintiff, the list does not include the named Defendants.

Other portions of the two motions also do not appear to be sufficiently related to his

underlying claims, but instead are more in the nature of general allegations of

“harassment” by various individuals and/or non-parties. The Court will not enjoin non-

parties, and will not issue injunctive relief that is entirely unrelated to the Plaintiff’s

underlying claims. Sidiq v. Champion, 2006 WL 1275403 at *2 (W.D. Mich., May 8, 2006)

(citing De Beers Consol. Mines Ltd. v. United States, 325 U.S. 212, 220 (1945)).

       When an injunction is sought by an inmate against state prison officials, the Sixth

Circuit has noted that findings of fact in support of any granted relief are “especially

critical” since such an order would necessarily intrude “significantly into the prerogatives

of state correctional officials.” See Glover v. Johnson, 855 F.2d 277, 284 (6th Cir. 1988);

Kendrick v. Bland, 740 F.2d 432, 438, n. 3 (6th Cir. 1984) (“[W]here state penal institutions

are involved, federal courts have a further reason for deference to the appropriate prison

authorities”)(internal quotation and citation omitted).    In addition, an inmate has no

constitutionally protected right to a transfer or to be assigned to a particular prison. Olim
                                               6
v. Wakinekona, 461 U.S. 238 (1983).

       On the preliminary record presented, Plaintiff’s allegations and exhibits do not

show a strong likelihood of success on the merits of his complaint, and potential

interference with the administration of state correctional facilities and interests of the

public also disfavor injunctive relief. The undersigned originally directed Defendants to

respond to the motion based on the seriousness of the threat of harm to the Plaintiff (a

specific death threat from another inmate), despite the relative lack of evidentiary support

suggested in the complaint and accompanying exhibits. However, after Plaintiff filed his

two motions for injunctive relief, he filed a Notice of a change of address. (Doc. 21). In

light of Plaintiff’s change of address to a different penal institution, it appears that he no

longer can claim an imminent threat of danger from any of the six inmates at SOCF

referenced in his complaint.

       On May 23, 2019, the State of Ohio filed a Notice that confirms Plaintiff’s transfer

to the Ohio State Penitentiary and argues that all requests for injunctive relief have been

rendered moot.       (Doc. 22).     The undersigned agrees that Plaintiff’s motions for

preliminary injunctive relief against the two Defendants (both of whom are SOCF officials)

have been rendered moot. However, any other requests for preliminary injunctive relief

not directed to the specific Eighth Amendment claims against the named Defendants

should be denied on the merits for the reasons stated.

              B. Qualified Immunity

       In addition to the two motions in which Plaintiff seeks preliminary injunctive relief,

Plaintiff has filed a motion seeking an order denying Defendants Nolan and Mahlman the

right to claim qualified immunity “and/or any legal defense(s) for their conduct.” (Doc. 20).
                                              7
To date, neither Defendant has filed an answer or otherwise responded to the complaint,

and no discovery has been conducted. Plaintiff’s request for an order deciding an ultimate

issue in this case is extremely premature, and should be denied.

      III.      Conclusion and Recommendations

      For the reasons discussed, IT IS RECOMMENDED THAT:

      1. Plaintiff’s Motions for an Emergency Preliminary Injunction or for other

             Temporary Restraining Order or Preliminary Injunction (Docs. 4, 18) should be

             DENIED;

      2. Plaintiff’s Motion to Deny Qualified Immunity to the Defendants (Doc. 20) also

             should be DENIED.

                                                        s/ Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                             8
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JOSEPH A. HUBER,                                                 Case No. 1:19-cv-224

              Plaintiff,                                         Barrett, J.
                                                                 Bowman, M.J.
              v.


BRIAN NOLAN, et al.,

              Defendants.


                                          NOTICE

       Pursuant to Fed. R. Civ. P 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of

the R&R objected to, and shall be accompanied by a memorandum of law in support of

the objections. A party shall respond to an opponent’s objections within FOURTEEN (14)

DAYS after being served with a copy of those objections. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                              9
